DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/13/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1 and 3-13, the prior art discloses a semiconductor device as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device wherein the metal-containing layer has a porous structure.
Re claims 14-18, the prior art discloses a semiconductor device as generally recited in independent claim 14 (see for example previous claim 1 rejection as for all its limitations recited in claim 14). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device wherein the first dielectric layer having a porous structure, and wherein 
Re claims 19-21, the prior art discloses a semiconductor device as generally recited in independent claim 19 (see for example previous claim 1 rejection as for all its limitations recited in claim 19). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device comprising: a third dielectric layer that laterally surrounds the second conductive feature, wherein the third dielectric layer includes a different material from the second dielectric layer; and a fourth dielectric layer disposed over the third dielectric layer and the second conductive feature, wherein the fourth dielectric layer has a thickness that is in a range between about 5 angstroms and about 30 angstroms, and wherein the third dielectric layer and the first dielectric layer have a same material composition.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899